                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                       BIG STONE GAP DIVISION

UNITED STATES OF AMERICA                       )
                                               )
                                               )     Case No. 2:18CR00013
                                               )
v.                                             )            OPINION
                                               )
RANDALL J. KEYSTONE,                           )     By: James P. Jones
                                               )     United States District Judge
                 Defendant.                    )

      Randall J. Keystone, Pro se.

      The defendant has filed a Motion under 28 U.S.C. § 2255 to Vacate, Set

Aside, or Correct Sentence. The defendant was convicted by a jury in this court on

September 10, 2019, and has not been sentenced. His motion under § 2255 is thus

premature.

      It appears that the relief actually sought by the motion is to receive another

bond hearing. 2255 Mot. 5, ECF No. 90. Particularly since the defendant has now

been convicted of a serious crime, and has a lengthy criminal history, I will not

grant him such relief.

      For these reasons, the motion, ECF No. 90, will be denied.

                                            DATED: September 16, 2019

                                            /s/ James P. Jones
                                            United States District Judge
